Citation Nr: 1528776	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for mastocytosis.

2. Entitlement to an initial disability rating higher than 20 percent for residuals of prostate cancer surgery, to include voiding dysfunction and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.  After the hearing, the Veteran submitted additional evidence which was not available to the RO when it most recently adjudicated the issues on appeal.  The Board also received a waiver of the Veteran's right to have this evidence considered by the RO prior to appellate review by the Board.  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1. In March 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's authorized representative that he wished to withdraw his appeal of the increased rating issue.

2. The evidence is at least evenly balanced as to whether the Veteran's current mastocytosis disability was permanently aggravated by service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the increased rating issue by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. With reasonable doubt resolved in the Veteran's favor, his current mastocytosis disability was permanently aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for Residuals of Prostate Cancer

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative.  Id. 

At the March 2015 videoconference hearing, the Veteran, through his authorized representative, stated that he wished to withdraw his appeal of the denial of an increased disability rating for residuals of prostate cancer.  Hence, there are no longer any alleged errors of fact or law for appellate consideration.  For this reason, the Board no longer has jurisdiction to review the appeal of that issue and it is dismissed.

Service Connection for Mastocytosis

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board is granting the Veteran's claim for entitlement to service connection for mastocytosis, further discussion of the VCAA with regard to this claim is unnecessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection " basically . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).  

Mastocytosis is "a group of rare diseases characterized by infiltrates of mast cells in the tissues and sometimes the organs.  The group includes diffuse and systemic m., mastocytoma, urticaria pigmentosa and telangiectasia macularis eruptiva perstans."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1112 (32d ed. 2012).  The Veteran's post-service treatment records include a diagnosis of systemic mastocytosis in June 2008.  Systemic mastocytosis is "a condition in which there are mast cell infiltrates in noncutaneous tissues, with or without cutaneous lesions; the most common sites are the liver, spleen, bone, lymph nodes, and gastrointestinal tract."  Id.  

According to his post-service VA and private treatment records, the Veteran's mastocytosis, also described in the records as systemic mast cell disease, causes fatigue and weakness - the Veteran told a private physician that he "recalls being fatigued for as long as he can remember."  The symptoms at the time of his June 2008 diagnosis also included fever and occasional chest pain.  

The June 2008 diagnosis of mastocytosis, which was confirmed by separate VA examiners in December 2012 and August 2014, satisfies the current disability requirement of the Veteran's claim.  The Veteran believes that his disease either began or became permanently worse during his Army service.  According to his service treatment records,  the Veteran experienced unexplained episodes of dizziness and nervousness, with headaches, beginning in March 1970.  Because these episodes usually began hours after eating, the Army physicians considered reactive hypoglycemia as a possible explanation.  He was still experiencing these symptoms in July of 1970 and, later that year, he received a medical discharge from the Army.  These treatment records, together with the Veteran's statements about episodes of headaches, dizziness and nervousness, satisfy the in-service disease or injury requirement.  Thus, the success of his claim depends on the existence of a causal relationship or nexus between these events and the Veteran's current disability.  See Fagan, 573 F.3d at 1287.  

For assistance in deciding this issue, the RO arranged for two examinations of the Veteran.  The first examination took place in December 2012.  In his report, the first examiner summarized the service treatment records and noted that a white blood cell count in service was normal.  He further indicated that the Veteran was treated in service for a plantar wart, but that he did not currently have a mast cell skin condition, such as urticaria pigmentosa.  For this reason, the examiner concluded, "the available evidence does not support [m]astocytosis due [to] treatment of a wart on the right heel during service."  

The RO apparently determined that, by restricting the scope of his opinion to whether the Veteran's current disability was the result of his in-service treatment for a wart, the first examiner did not give VA enough information to answer the broader question of whether the Veteran's current disability is related to his in-service symptoms of dizziness and headaches or any other disease, injury or event in service.  Accordingly, a VA physician assistant examined the Veteran in August 2014.  After her examination and review of the claims file, the VA examiner wrote a report, which concluded that it is less likely than not that the Veteran's in-service symptoms were related to mastocytosis.  

The August 2014 examiner noted that the Veteran's in-service dizziness symptoms generally occurred four hours after eating.  An Army physician recommended a glucose test, which, according to the August 2014 examiner, "didn't confirm any low blood sugars but [the Veteran] was diagnosed with reactive hypoglycemia which was felt to be a result of the rapid dropping or change in blood sugars."  The August 2014 examiner also noted that some of the symptoms associated with the Veteran's post-service diagnosis of mastocytosis, specifically constipation, bone pain, diarrhea and fatigue, were not described in the service treatment records.  The examiner acknowledged that mastocytosis "is a rare disorder caused by the presence of too many mast cells which makes the affected susceptible to itching, hives, and anaphylactic shock caused by the release of the mast cells. . . . Typical symptomology is consistent with [the Veteran's] currently reported symptoms of headache, fatigue, diarrhea, and bone pain.  However, according to literature there isn't a correlation between dizziness associated with reactive hypoglycemia occurring many hours postprandial.  His current symptomology isn't correlated with timing of food."  

The Veteran submitted several written statements, in which he disputed the diagnosis of hypoglycemia.  He also wrote that he had consulted two specialists in the diagnosis and treatment of mastocytosis, who told him that "my 1970 diagnosis could have been mastocytosis."  But it was not until after his appeal was certified to the Board that the Veteran submitted a detailed medical opinion from a hematologist/oncologist and professor of medicine.  In his letter, this specialist identified himself as "one of extremely few physicians worldwide who specialize in mast cell disease."  He explained that he had treated more than one thousand patients with mast cell disease.  According to his letter, the specialist spoke to the Veteran on the telephone and reviewed his service treatment records.  But he did not personally examine the Veteran.  In the specialist's opinion, the Veteran "clearly has been suffering symptoms consistent with [mastocytosis] since at least his early teens."  According to the specialist, it is common for mast cell disease to "simmer" for years or even decades before developing into "flagrant illness."  

The specialist wrote that "the typical history of mast cell disease is to initially manifest with a relatively narrow range of symptoms which tend to be modest in degree, and then over time - typically soon following major stressors and novel exposures - symptoms expand in range and intensify in degree.  Mast cell disease (SM or otherwise) can affect literally every system in the body, causing a potentially enormous and bewildering array of symptoms not commonly associated with one another . . . ."  Specifically, the specialist wrote that mast cell disease can cause "seemly unprovoked, inexplicable fluctuations in blood sugar."   According to the specialist, mast cell disease has been recognized since the 1940s, but is so rare that "even to this day, few physicians and other health care providers know it exists . . . Thus, it is not surprising in the slightest that [the Veteran's] health providers consistently failed to recognize and diagnose his SM based on the symptoms he reported in his military service."  

From his review of the records, the specialist described the Veteran's symptoms as "relatively mild at first" but "environmental factors to which he was exposed during his duty assignment in Florida substantially and permanently escalated symptoms - including blood sugar fluctuations . . . ."  

It is clear from Veteran's post-service medical records that his mast cell disease is most accurately categorized as systemic mastocytosis, i.e., the Veteran has a surplus of mast cells in several different and unrelated systems of the body, rather than urticaria pigmentosa, which is a kind of mastocytosis which takes the form of a skin disorder.  See DORLAND'S at 2011. Systemic mastocytosis can manifest "with or without cutaneous lesions"  Id. at 1112.  Because the scope of the December 2012 VA medical opinion is narrowly focused on urticaria pigmentosa, the opinion is not very useful in deciding this appeal.  The claim depends substantially on weighing the August 2014 VA examiner's opinion against the contrary private medical opinion submitted by the Veteran.

Unlike the author of the private opinion, the August 2014 VA examiner personally conducted an examination of the Veteran.  As the specialist acknowledged "although the facts about mast cell disease in general that I've stated above are generally accepted knowledge in the modern medical literature, my assertions about the course the disease appears to have specifically taken in [the Veteran] are educated guesses based on the medical records he provided me."  The lack of a personal examination would likely weaken the specialist's opinion if either the VA examiner or the Veteran's treating physicians disputed the diagnosis of mastocytosis.  Because all of the medical professionals who have recently examined him agree that he has mastocytosis, the specialist's failure to examine the Veteran personally is less significant.  

A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions . . ." Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The specialist's opinion undermines two important parts of the rationale for the contrary opinion of the August 2014 VA examiner.  First, the specialist expressed high confidence that mastocytosis explains the fluctuations in blood pressure noted in the service treatment records.  Treatment records from June 1970, which mention a diagnosis of reactive hypoglycemia one day and a note which reads "reactive fall in glucose not hypoglycemia (a matter of semantics only)" the day after, are more consistent with the specialist's view that fluctuations in the Veteran's blood pressure puzzled his military physicians than the August 2014 VA examiner's opinion, which seems to view hypoglycemia in service and mastocytosis in service as mutually exclusive possibilities.  Second, the specialist explained that mastocytosis can "simmer" for years or decades before becoming symptomatic and that symptoms of the disease can manifest themselves in apparently unrelated systems of the body.  According to the specialist, symptoms can "expand in range and intensify in degree."  Both of these observations weaken the persuasive force of the VA examiner's suggestion that the current disability is unrelated to service because it features additional symptoms which were not noted in service.

For these reasons, on the issue of nexus, the Board finds that the May 2015 opinion of the mastocytosis specialist is entitled to significant weight.  Because of his extensive study of the disease, the specialist is highly qualified to provide the opinions he expressed.  He also reviewed the Veteran's medical history and supported his conclusions with a convincing rationale.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The contrary opinion of the August 2014 VA examiner is also entitled to some weight, but the evidence is at least evenly balanced as to whether the Veteran's mastocytosis was permanently aggravated by service.  The resulting reasonable doubt must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  Entitlement to service connection mastocytosis is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
  

ORDER

The Veteran's appeal of the denial of an initial disability rating for residuals of prostate cancer surgery, to include voiding dysfunction and erectile dysfunction, is dismissed.

Entitlement to service connection for mastocytosis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


